Citation Nr: 1744614	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar and thoracic spine and pars interarticularis defect (back disability) prior to December 2, 2016, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied a rating increase for a lower back disability, and a June 2010 rating decision that denied a rating increase for PTSD.
	
The Veteran filed his notice of disagreement for the lower back disability claim in September 2009, and in August 2010 for his PTSD claim, was issued a statement of the case for the PTSD claim in December 2012, and for the lower back claim in December 2013, and perfected his appeal for his PTSD claim in February 2013, and for his lower back claim in December 2013.

On May 5, 2016, the Veteran testified at a video conference hearing conducted at the Oakland RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record. 

In July 2016, the Board remanded the claim for further development to include procuring additional treatment records since November 2013, and scheduling a new VA examination to determine the current severity of his PTSD and back disability.  

In December 2016, the AOJ issued a ratings decision which granted a ratings increase to 40 percent for the low back disability, effective December 2, 2016.  This decision represented a partial grant of the benefits sought on appeal, thus the staged ratings for both periods remain on appeal.


FINDINGS OF FACT

1.  Prior to May 5, 2016, the Veteran's PTSD did not result in greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily.

2.  Beginning May 5, 2016, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity but did not result in impairment in most areas due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
3.  Prior to December 2, 2016, the Veteran's low back disability was manifested by a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, and did not result in muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or objective neurologic abnormality. 

4.  As of December 2, 2016, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, but not unfavorable ankyloses or objective neurologic abnormality.



CONCLUSIONS OF LAW

1.  The criteria for disability rating higher than 30 percent for PTSD have not been met for the period prior to May 5, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating of 50 percent, but no higher, have been met for PTSD for the period beginning on May 5, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016)

3.  The criteria for a disability rating for low back disability higher than ten percent prior to December 2, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for a disability rating for low back disability higher than 40 percent since December 2, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  PTSD

The Veteran contended during his videoconference hearing that he believed his PTSD, currently rated at 30 percent, should be increased to a 70 percent disability rating.  He stated that since his diagnosis of PTSD, he was prescribed medication which has caused an increase in nightmares, and worse symptoms affecting his occupational functioning, mood, psyche, sleep, memory, and causing suspiciousness, paranoia and some suicidal ideation.  As to his occupational functioning, the Veteran stated he is a physician and he used to work 70 to 80 hours and is currently only working about 25 hours a week due to his PTSD.  He testified to obsessive behavior stating that he has 43 windows with locks that he checks every single day before work, he checks his car for dents, damage, and around the tires, and he has ten cameras around the perimeter of his home which has tinted windows so no one can see inside.  Additionally, he stated he writes down everything he needs when he goes grocery shopping and checks several times before leaving the store to ensure he has purchased everything on the list and feels this obsessional behavior has become worse.  He testified that he has stopped interacting with friends and his children, and no longer travels to hike and go out.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411. PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115  (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (b).

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  The Veteran's case was certified pre-DSM-5, and some of his treatment visits and evaluations were conducted prior to that time and include a relevant GAF score. The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning. A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The record contains a March 2008 PTSD screen wherein the Veteran attested to: having nightmares about an upsetting, frightening or horrible experience, or having thought about it when he did not want to; avoiding situations that remind him of the experience; and being constantly on guard, watchful or easily startled; but not feeling numb or detached from others, activities and his surroundings.  He reported having little interest or pleasure in doing things for several days, but not feeling down, depressed or hopeless.  The Veteran reported no longer enjoying hikes and activities and suffering fatigue and poor sleep since returning from Iraq.

A December 2009 Mental Health Treatment note reported the Veteran continued to have disturbed sleep and racing thoughts which have not improved with medication.  He reported becoming angry easily, particularly at work, and believes his time in Iraq deprived him of emotional and spiritual support which was a major contributor to his hypervigilance.  The Veteran's GAF score was reported as 80 at this time.

The Veteran was afforded a VA examination in January 2010 where he reported hypervigilance and interrupted sleep patterns.  He stated that upon his return from Iraq, he became more irritable and appeared more depressed and solemn according to his friends.  The examiner reported that the Veteran's condition is related to his experience in Iraq, has affected his social functioning but not his ability to work, and has improved since he came back from Iraq.  His GAF score was reported as 70 at this time which denotes generally functioning pretty well.

In October 2016, the Veteran was afforded another VA examination which reported the Veteran suffered occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he is less efficient in his work production, working approximately 25 hours weekly, which equates to a 60 to 70 percent reduction in hours, and that while he is able to focus well at work, he gets panic attacks once a week, mostly at night and suffers from restless sleep.  The examiner reported that the Veteran suffered symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran's concentration and memory were reported as intact and his thoughts good and focused.  The Veteran believed his 30 percent rating was not enough as he asserted his symptoms have increased.  The examiner opined that the examples the Veteran provided regarding symptoms did not appear to be related to his PTSD which seems to be improving and for which the Veteran does not want further treatment.  The examiner concluded that the Veteran's symptoms have not increased in severity or frequency and the symptoms he displays do not appear to be military related.

The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In this case the October 2016 examiner concluded the Veteran's symptoms do not appear to be military related.  The Board is somewhat unclear as to whether the symptoms referenced by the examiner could in fact be attributed to his PTSD as the examiner has not provided an explanation to support her conclusion.  In light of the fact that the examiner's opinion is somewhat vague and requires additional clarification, the Board considers all psychiatric symptoms and level of occupation and social impairment due to such symptoms as attributable to the Veteran's service-connected PTSD.

June 2017 private treatment records from TriWest Healthcare noted that the Veteran reported having problems with nightmares, sleep disturbances, hypervigilance, increased heart rate, muscle tension, racing thoughts, rapid breathing and agitation.  The Veteran also reported avoidant behavior such as avoiding stores and lines when they are busy, road rage, and negative views of the world and the military.  He denied suicidal and homicidal ideation.  The records refer to limited social interaction with his peers and avoidance of social places, such as stores but to not mention occupational impairment.  

The Board finds that in this case, it was first factually ascertainable on May 5, 2016, that the Veteran's PTSD approximated the criteria for a 50 percent rating.  Prior to that the evidence showed that, at most, his PTSD warranted a 30 percent rating.  He was consistently assigned high GAF scores during this period and his disability was described as causing social impairment but not occupational impairment.  During the hearing he reported a decrease in the number of hours worked, due to his PTSD symptoms.  The subsequent examination in October 2016 showed that he had some of the symptoms representative of the 50 percent criteria.  His level of impairment is best described as reduced reliability and productivity due to his PTSD symptoms.  However, his PTSD symptoms do not result in impairment in most areas nor are they consistent with symptoms listed for the 70 percent or higher criteria or like symptoms.

While the Veteran has reported obsessive rituals (checking locks repeatedly as well as the grocery and automobile issues) the evidence tends to show that such rituals have not interfered with routine activity or resulted in impairment in most areas.  He reported during the hearing that he had some suicidal ideation but the private treatment records and the VA examination report from 2016, both relatively close in time to his hearing, show that he does not have suicidal ideation and the Board place more weight on those reports made by medical professionals.  The evidence does not show occupational and social impairment with deficiencies in most areas due to the symptoms listed in under the 70 percent or representative symptoms and although the Veteran reports a reduction in work hours due to his PTSD, the examination reports and treatment records tend to show that he does not.  

His symptoms and his level of impairment are also not of the kind contemplated by a 100 percent rating.  Although during his hearing the Veteran mentioned having some suicidal ideation, his June 2017 private treatment records show no suicidal or homicidal ideation.  There is no evidence of record of persistent delusions or hallucinations, grossly inappropriate behavior, or inability to perform activities of daily living.  As previously mentioned the Veteran is still able to maintain a 25 hour work week and interact with patients as a physician, therefore he does not exhibit total occupational or social impairment required for a 100 percent disability rating for PTSD.

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD picture more nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.7  (2016).

II.  Low Back Disability

The Veteran reported during his May 2016 Board hearing that his service-connected low back disability had increased in severity since the prior VA examination in August 2009.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  He stated that his back disability has caused a couple incapacitating exacerbations and affected his ability to work as he cannot sit in one location for more than a couple of hours, and also stated his back disability has affected his sleep.  At the time of his hearing, the Veteran's lower back disability was rated as ten percent disabling and he believed it should have been rated at least as 30 to 40 percent disabling stating that at the time of his most recent examination, he pushed himself, specifically during the forward flexion portion of the examination.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Here, the Veteran is already rated at 40 percent, and a higher rating cannot be assigned unless there is ankylosis, which there is not.  Although he had a lower rating prior to December 2, 2016, testing compliant with Correia can no longer be accomplished for that time period.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under the General Rating Formula, a ten percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25  (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides for a ten percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

An August 2009 VA examination report noted that the Veteran complained of a constant, gnawing pain in his lower back with associated weakness, stiffness, locking, and fatigue but no swelling and redness.  He reported moderate weekly flare ups that last from several minutes to days.  The Veteran also reported 24 incapacitating episodes in the last year, and limitation with active daily living from lying on the bed to showering.  The examiner found no deformity or ankylosis of the spine, and no fatigue, weakness or lack of endurance was noted.  The active range of motion was as follows: forward flexion from 90 degrees with pain; extension from 25 degrees with pain; right and left lateral flexion from 20 degrees with pain; right and left rotation to 25 degrees with pain.  The Veteran's tactile sensation to lower extremities was within normal limits, and the examiner noted there may be spondylolysis at discs L4-L5.

The Veteran was afforded another examination in December 2016 where he reported serious pain while sitting in the office for the examination, and stated he has trouble the day after he walks, runs or sprints.  He also reported trouble bending, pushing, and pulling and stated he cannot sit or stand for extended periods.  His initial range of motion was as follows:  Forward flexion zero to 25 degrees; extension zero to 25 degrees; right lateral flexion zero to 25 degrees; left lateral flexion zero to 30 degrees; right lateral rotation zero to 30 degrees; and left lateral rotation zero to 30 degrees.  Pain on forward flexion was noted as causing functional loss and there was evidence of pain on weight bearing.  There was evidence of mild left SI joint tenderness to palpation, but no additional loss of function or range of motion after three repetitions.  The examiner reported that pain significantly limited functional ability with repeated use over a period of time and  with flare-ups.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine, no radicular pain and no ankylosis of the spine.  The examiner found no other neurologic abnormalities related to the thoracolumbar spine condition and the Veteran does not have intervertebral disc syndrome.  The Veteran reported wearing a brace on occasion when he is home.  The examiner documented arthritis and noted possible unilateral left-sided spondylolysis of L4-L5.  The examiner opined that the Veteran's low back disability impacted his ability to work in that the Veteran is unable to perform manual labor, but is able to perform sedentary labor.

Based on the pertinent evidence set forth above, the Board finds that the assigned staged ratings of ten percent prior to December 2, 2016, and 40 percent thereafter are appropriate and an increased disability rating is not warranted for either period.  All range of motion testing performed on examination prior to December 2, 2016 was normal, with forward flexion to 90 degrees, although the Veteran did report pain at 90 degrees.  In addition, the examination reports did not describe any additional functional limitation which would indicate the need for increased disability ratings based on 38 C.F.R. §§ 4.40 and 4.45.  The Veteran's pain on motion without additional functional limitation is sufficiently contemplated in a schedular rating of ten percent for the period prior to December 2, 2016.  Although testing during the August 2009 examination does not appear to have been done in passive motion, and results were not distinguished between weight-bearing and nonweight-bearing, remand for such testing at this point would be futile where the examiner cannot be asked to opine on what such range of motion testing results might have been like more than five years ago.  While the Veteran reported 24 incapacitating episodes within the year, the Veteran does not have a diagnosis for IVDS, and there is no evidence that these episodes had a duration of at least two weeks, but less than four weeks which would be required for a disability rating of 20 percent under IVDS.  

With respect to the disability rating assigned on and after December 2, 2016, the evidence does not support assignment of a rating any higher than 40 percent. The Veteran demonstrated limitation of motion with forward flexion to only 25 degrees consistent with the 40 percent disability rating assigned.  A disability rating higher than 40 percent would require evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Even considering the Veteran's flare-ups of pain as reported to the VA examiner, there is no evidence that the Veteran has unfavorable ankylosis of either the thoracolumbar or entire spine. 

The Board acknowledges the December examiner's finding of arthritis of the spine,  but finds that as the Veteran's disability rating is already in excess of the maximum rating available under Diagnostic Code 5003, further evaluation under that Diagnostic Code is not warranted. 

Therefore, considering the aforementioned evidence of record, the Board finds that a rating in excess of 10 percent for the period prior to December 2, 2016, and in excess of 40 percent thereafter is not warranted.

Additionally, the preponderance of evidence is against a finding that he has had any neurologic abnormality associated with his low back disability.  Therefore, a separate rating or ratings for neurologic manifestations is not warranted.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of panic attacks, restless sleep, pain, and reduction in work productivity are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.



ORDER

A disability rating higher than 30 percent for service-connected PTSD is denied for the period prior to May 5, 2016.  

A disability rating of 50 percent, but no higher, for service-connected PTSD is granted for the period beginning on May 5, 2016, subject to laws and regulations governing the award of monetary benefits.

	(CONTINUED ON NEXT PAGE)




Entitlement to a disability rating in excess of ten percent for a low back disability prior to December 2, 2016, is denied.

Entitlement to a disability rating in excess of 40 percent for a low back disability after December 2, 2016, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


